DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

 2. 	Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2016/0191980 A1).
          	As in independent Claim 1, Yu teaches a method implemented by a computer system, the method comprising:
 	presenting, on a display communicatively coupled with the computer system, video game content of a video game application (pars. 55, 75-76; content of an application (e.g., game application) can be executed on a display communicatively coupled with a computer system; further see par. 315);
 	receiving, from an input device communicatively coupled with the computer system, user input of a video game player, the user input requesting a menu (see at least figs. 14, 35-38, pars. 75-76, 320-321, menu can be displayed on the executed content of the application with a user input using an input device; further see pars. 60, 108);

 	the plurality of windows are presented in a glanced state while the execution of the video game application and the presentation of the video game content continue (see at least figs. 14, 35-38, pars. 75-76, 320-321, 466-468, the menu is persistently displayed over the executed content of the application the game application, broadcast programs, EPB, web service application, etc.),
 	the plurality of windows include an application window and a game window (see at least figs. 14, 35-38, pars. 75-76, 320-321, 466-468, the plurality windows may include  the game application, broadcast programs, EPB, web service application, etc.),
 	the application window corresponds to an application on the computer system other than the menu application and the video game application, and the game window corresponds to the video game application (see at least figs. 14, 35-38, pars. 75-76, 320-321, 466-468, each of the application windows corresponds to an application. For example, each of the broadcast programs corresponds to a broadcast channel; further see par. 61); 
receiving, from the input device, a user interaction with the application window (see at least figs. 14, 35-38, pars. 320-321, 467-468, the user may interact with the displayed window (or icon) of the application); 

 receiving, from the input device, a user selection of the application window while the application window is in the focused state (see at least figs. 14, 35-38, pars. 320-321, 467-468, the user many select the application window when the user is interacting with the menu);
 	presenting, in the layer, the application window in a selected state based on the user selection of the application window (see at least figs. 14, 35-38, pars. 321-322, 467-468, the selected application window can be identified. For example, the selected application window can be increased in size, highlighted, or changed in color, etc.);
 	presenting, in the layer and while the application window being in the selected state, one or more options to perform one or more actions on at least one of the application window or content of the application window (see at least figs. 14, 35-38, pars. 76, 321-322, 467-468, with the selection of the application window, sub-menu items (e.g., 3822, 3824 and 3826 of fig. 28a or fig. 14a) for the selected application windows can be presented);
	receiving, from the input device, a user selection of the option (see at least figs. 14, 16, 35-38, pars. 76, 321-322, 467-468, the user may select an item of the sub-menu); and 
performing, based on a user selection of an option corresponding to an action from one or more of the actions, the action on the application window while the execution of the video game application and the presentation of the video game content 

 	As in Claim 2, Yu teaches all the limitations of Claim 1. Yu further teaches that
the action is a picture-in-picture action, and wherein performing the action comprises presenting content of the application as a picture-in-picture within the video game content (fig. 38a, pars. 467-468, multi-view icons 3824 and 3526 for displaying in content in picture in picture (PIP) windows).

 	As in Claim 3, Yu teaches all the limitations of Claim 1. Yu further teaches that the action is a pin-to-side action, and wherein performing the action comprises presenting the application window as a pinned window adjacent to the video game content (fig. 38a, pars. 467-468, the multi-view mode icons 3822, 3824 and 3826 are used to provide pinned windows or PIPs).

 	As in Claim 4, Yu teaches all the limitations of Claim 1. Yu further teaches that 


 	As in Claim 7, Yu teaches all the limitations of Claim 1. Yu further teaches that 
the plurality of windows are presented in a dynamic area of the menu, wherein only one of the plurality of windows is presented in the selected state at a time while remaining windows of the plurality of windows are presented in the glanced state (see at least figs. 14, 35-38, pars. 321-322, 467-468, the selected application window can be identified (e.g., increasing in size) while reaming windows are presented in an initial size).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

3. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0191980 A1) in view of Jin et al.  (Pub. No. US 2014/0298253).
 	As in Claim 5, Yu teaches all the limitations of Claim 4. Yu does not teach that the selected state has a third size larger than the second size and presents the content and the option to perform the action on the application window.
 	However, in the same filed of the invention, Jin teaches that the selected state has a third size larger than the second size and presents the content and the option to perform the action on the application window (see at least figs. 36(a)-(b),  6(b)-(c), 278-279,  293-294, 296, 323-324, an application window may be displayed in three modes-a reduced mode, a general mode, and an expanded mode. When in reduced mode and the user inputs a tap gesture to one of the windows, the tapped window is changed to a general mode, which is a larger size (figs. 46(b)-(c), pars. 323-324). When a user inputs a tap gesture to a window in general mode, the device may display the window in an expanded mode, which is larger in size (figure 36(a)-(b), pars. 279, 296). Each mode provides varying details of information and actions (pars. 281-283)).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the menu over the content of application (e.g., game application) taught by Yu with the changing of the size of the application window based on modes/states of the window taught by Jin to change the size of the window based on the modes/states of the window when the menu is displayed over the content of application. The motivation or suggestion would be to provide a way to change a size of an application window based on different modes of the window that allows the user to more easily see contents and interact with various application at different detail levels when multi-tasking.

4. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0191980 A1) in view of Churchill et al. (US 2015/0128042 A1).
 	As in Claim 6, Yu teaches all the limitations of Claim 1. Yu does not teach that 
the application window is presented based on a context of the video game player, and wherein the game window is presented on a context of the video game application.
 	However, in the same filed of the invention, Churchill teaches that the application window is presented based on a context of the video game player, and wherein the game window is presented on a context of the video game application (pars. 21,  25, 29,   a menu comprises a plurality of tiles that represent apps/games that may be currently running in the background. The menu is specifically configured for a user experience provided by the context of a given game app or game. When a tile is representing a currently executing app/game, the user can interact with the tile to control the experience such as bringing up an in-experience menu, pause/resume a game or movie, or invoke some other feature).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the menu over the content of application (e.g., game application) taught by Yu with the providing of the menu based on the context of a given game app or game taught by Churchill to provide the menu based on the context of a given game app or game when the menu is displayed over the content of application (e.g., game application). The motivation or suggestion would be to provide a menu based on context of a given game app or game that allows the user to readily engage in multitasking experiences with actions/command related to the given game app or game.
	As in Claim 8, Yu teaches all the limitations of Claim 7. Yu further teaches that 
the menu further comprises a plurality of preset icons in a static area (pars. 320-321, the menu has a first part referred to as a recent part and a second part referred to as an application part), 
 	Yu does not appear to explicitly teach that a user selection of a first preset icon of the menu causes controls over the computer system, and wherein a user selection of a second preset icon of the menu causes a presentation of the application window.
 	However, in the same filed of the invention, Churchill teaches that that that a user selection of a first preset icon of the menu causes controls over the computer system, and wherein a user selection of a second preset icon of the menu causes a presentation of the application window (at least pars. 36-38, pins allow an app. to be launched as well as allow the user to control the app. or implement one or more PIPs)
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the menu over the content of application (e.g., game application) taught by Yu with the providing of the menu items in the static areas for controlling of the applications (or windows) taught by Churchill to provide the menu items in the static areas for controlling of the applications (or windows)  when the menu is displayed over the content of application (e.g., game application). The motivation or suggestion would be to provide the menu items in the static area for controlling the application or window that allows the user to readily engage in multitasking experiences.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144